Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Connie C. Tong on May 18, 2021.

The application has been amended as follows: 
In claim 35, line 17, after “72 ng*hr/ml per mg of said drug,”, insert ---   and (iii) a pAUC0-8 for amantadine of 1.0 to 2.0 ng*hr/ml per mg of said drug,   --- ;
In claim 38, in line 18, after “72 ng*hr/ml per mg of said drug,”, insert ---   and (iii) a pAUC0-8 for amantadine of 1.0 to 2.0 ng*hr/ml per mg of said drug,   --- ;
In claim 40, in line 18, after “72 ng*hr/ml per mg of said drug,”, insert ---   and (iii) a pAUC0-8 for amantadine of 1.0 to 2.0 ng*hr/ml per mg of said drug,   --- ;
In claim 77, in line 17, after “72 ng*hr/ml per mg of said drug,”, insert ---   and (iii) a pAUC0-8 for amantadine of 1.0 to 2.0 ng*hr/ml per mg of said drug,   --- ;

Cancel claim 79.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches methods of reducing levodopa-induced dyskinesia (LID), increasing ON time without troublesome dyskinesia, and reducing OFF time in a subject who has levodopa-induced dyskinesia (LID), in a subject with Parkinson’s disease in need thereof, comprising orally administering once daily to the subject an oral pharmaceutical composition comprising amantadine with in vitro dissolution profiles closest to those in the instant claims; however the limit of organic solvent at 2000 ppm and the recited pharmacokinetic limitations are considered to overcome the prior art, as resulting in reduced incidence of adverse events (see Applicant’s disclosure, Table 6 and accompanying text, and Applicant remarks regarding the same, including Remarks filed January 19, 2021 pages 11-13).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/Primary Examiner, Art Unit 1615